UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
WILLIAM L. HARGRAVE,           )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 09-353 (RWR)
                               )
DISTRICT OF COLUMBIA et al., )
                               )
          Defendants.          )
______________________________)

                        MEMORANDUM OPINION

     The defendants removed this case from the Superior Court of

the District of Columbia on February 20, 2009.   The notice of

removal fails to recite the date on which the defendants received

the complaint, but the proofs of service the defendants attached

to their notice show service of the complaint upon two defendants

on January 7, 2009 and the third defendant on January 16, 2009.

Because the notice did not appear to have been filed within the

required thirty-day period after the receipt of the complaint,

the defendants were ordered to show cause why the case should not

be remanded to Superior Court.

     One defendant, Officer Vieth, responded to the Order to show

cause to explain this apparent defect in the removal procedure.

The other two defendants did not.   Vieth asked that the case not

be remanded to Superior Court and moved under Fed. R. Civ. P.

6(b) for an enlargement of the time required to file the notice

of removal.   Rule 6(b) permits a court for good cause to extend a
                               - 2 -

deadline after its expiration if the party’s tardiness was due to

excusable neglect.   Vieth claims that he did not timely remove

the case because he concluded that when the Superior Court judge

ordered that a hearing would be held in the case on February 27,

2009 if the removal was not completed by that date, he had until

February 27, 2009 to file a notice of removal.

     The language of the removal statute, 28 U.S.C. § 1446, is

unambiguous and reads in pertinent part:

     The notice of removal of a civil action or proceeding
     shall be filed within thirty days after the receipt by
     the defendant, through service or otherwise, of a copy
     of the initial pleading . . . or within thirty days
     after the service of summons upon the defendant if such
     initial pleading has then been filed in court and is
     not required to be served on the defendant, whichever
     period is shorter.

28 U.S.C. § 1446(b).   A mistake in construing plain language of

law does not establish excusable neglect or good cause for

failure to timely act.   See Parker v. Bagley, 543 F.3d 859, 862

n.1 (6th Cir. 2008); Webster v. Pacesetter, Inc., 270 F. Supp. 2d

9, 11-12, 14 (D.D.C. 2003).   Nor was Vieth’s conclusion either

“neglect” or “excusable.”   Federal courts rigorously enforce the

thirty-day filing requirement, and where a defendant acknowledges

that he failed to file his notice of removal within the 30-day

period, remand is proper.   See Somlyo v. J. Lu-Rob Enterprises,

Inc., 932 F.2d 1043, 1046 (2d Cir. 1991); FHC Options v. Security

Life Ins. Co. of America, 993 F. Supp. 378, 380 (E.D. Va. 1998)

(stating that even thought the “overwhelming authority from other
                               - 3 -

circuits” held that the thirty-day time limit is not

jurisdictional, “failure to comply with the [time] limit is

grounds for immediately remanding a removed case to state

court”); Yazdani v. ACCESS ATM, 457 F. Supp. 2d 36, 37 (D.D.C.

2006) (stating that because “the parties [did] not dispute the

fact that defendant’s removal notice to the District Court was

untimely,” remand was proper and the only issue left to determine

was “whether or not the reimbursement of plaintiff's attorneys’

fees and costs [was] warranted”).   Because the notice of removal

was filed more than thirty days beyond the service of the

complaint upon the defendants, and because defendants do not show

good cause for their failure to timely remove this action, this

action will be remanded to the Superior Court of the District of

Columbia.   An appropriate order accompanies this memorandum

opinion.

     SIGNED this 13th day of March, 2009.



                                                /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge